Name: Council Implementing Decision (EU) 2015/2009 of 10 November 2015 on the launch of automated data exchange with regard to dactyloscopic data in Poland
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  information and information processing;  Europe;  communications;  natural and applied sciences
 Date Published: 2015-11-11

 11.11.2015 EN Official Journal of the European Union L 294/70 COUNCIL IMPLEMENTING DECISION (EU) 2015/2009 of 10 November 2015 on the launch of automated data exchange with regard to dactyloscopic data in Poland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2008/615/JHA of 23 June 2008 on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (1), and in particular Article 33 thereof, Having regard to the opinion of the European Parliament, Whereas: (1) According to Article 25(2) of Decision 2008/615/JHA, the supply of personal data provided for under that Decision may not take place until the general provisions on data protection set out in Chapter 6 of that Decision have been implemented in the national law of the territories of the Member States involved in such supply. (2) Article 20 of Council Decision 2008/616/JHA (2) provides that the verification that the above condition has been met with respect to automated data exchange in accordance with Chapter 2 of Decision 2008/615/JHA is to be done on the basis of an evaluation report based on a questionnaire, an evaluation visit and a pilot run. (3) According to Chapter 4, point 1.1, of the Annex to Decision 2008/616/JHA, the questionnaire drawn up by the relevant Council working group concerns each of the automated data exchanges and has to be answered by a Member State as soon as it believes it fulfils the prerequisites for sharing data in the relevant data category. (4) Poland has completed the questionnaire on data protection and the questionnaire on dactyloscopic data exchange. (5) A successful pilot run has been carried out by Poland with Austria. (6) An evaluation visit has taken place in Poland and a report on the evaluation visit has been produced by the Austrian evaluation team and forwarded to the relevant Council working group. (7) An overall evaluation report, summarising the results of the questionnaire, the evaluation visit and the pilot run concerning dactyloscopic data exchange, has been presented to the Council. (8) On 13 July 2015, the Council concluded that Poland had fully implemented the general provisions on data protection set out in Chapter 6 of Decision 2008/615/JHA. (9) Therefore, for the purposes of automated searching of dactyloscopic data, Poland should be entitled to receive and supply personal data pursuant to Article 9 of Decision 2008/615/JHA. (10) Denmark is bound by Decision 2008/615/JHA and is therefore taking part in the adoption and application of this Decision which implements Decision 2008/615/JHA. (11) Ireland is bound by Decision 2008/615/JHA and is therefore taking part in the adoption and application of this Decision which implements Decision 2008/615/JHA. (12) The United Kingdom is not bound by Decision 2008/615/JHA and is therefore not taking part in the adoption of this Decision which implements Decision 2008/615/JHA and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 For the purposes of automated searching of dactyloscopic data, Poland is entitled to receive and supply personal data pursuant to Article 9 of Decision 2008/615/JHA as from 12 November 2015. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Decision shall apply in accordance with the Treaties. Done at Brussels, 10 November 2015. For the Council The President P. GRAMEGNA (1) OJ L 210, 6.8.2008, p. 1. (2) Council Decision 2008/616/JHA of 23 June 2008 on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (OJ L 210, 6.8.2008, p. 12).